Exhibit 10.1

 

VOYAGER THERAPEUTICS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

INDUCEMENT GRANT PURSUANT TO NASDAQ STOCK MARKET RULE 5635(C)(4)

 

 

 

 

Name of Optionee:

    

G. Andre Turenne

 

 

 

No. of Option Shares:

 

650,000

 

 

 

Option Exercise Price per Share:

 

$18.03

 

 

 

Grant Date:

 

July 16, 2018

 

 

 

Expiration Date:

 

July 16, 2028

 

This agreement (the “Agreement”) evidences the grant by Voyager Therapeutics,
Inc. (the “Company”) to the Optionee named above, an employee of the Company, of
an option (the “Stock Option”) to purchase, on the terms provided herein, all or
part of the number of shares of common stock, par value $0.001 per share, of the
Company (the “Stock”) specified above at the Option Exercise Price per Share
specified above. Except as otherwise indicated by the context, the term
“Optionee”, as used herein, shall be deemed to include any person who acquires
the right to exercise the Stock Option validly under its terms.

1.         Inducement Grant.  This Stock Option was granted to the Optionee
pursuant to the inducement grant exception under NASDAQ Stock Market Rule
5635(c)(4), and not pursuant to the Company’s 2014 Stock Option and Grant Plan,
2015 Stock Option and Incentive Plan or any other equity incentive plan of the
Company, as a material inducement to the Optionee’s employment with the Company.

2.         Non-Qualified Option. It is intended that the Stock Option shall not
be an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).

3.         Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in Section
10) to accelerate the exercisability schedule hereunder, this Stock Option shall
be exercisable with respect to the following number of Option Shares on the
dates indicated so long as the Optionee remains an employee of the Company or a
Subsidiary (as defined below) on such dates:







--------------------------------------------------------------------------------

 



 

Incremental Number of Option Shares Exercisable

Exercisability Date

162,500

07/16/19

13,541

08/16/19

13,542

09/16/19

13,542

10/16/19

13,541

11/16/19

13,542

12/16/19

13,542

01/16/20

13,541

02/16/20

13,542

03/16/20

13,542

04/16/20

13,541

05/16/20

13,542

06/16/20

13,542

07/16/20

13,541

08/16/20

13,542

09/16/20

13,542

10/16/20

13,541

11/16/20

13,542

12/16/20

13,542

01/16/21

13,541

02/16/21

13,542

03/16/21

13,542

04/16/21

13,541

05/16/21

13,542

06/16/21

13,542

07/16/21

13,541

08/16/21

13,542

09/16/21

13,542

10/16/21

13,541

11/16/21

13,542

12/16/21

13,542

01/16/22

13,541

02/16/22

13,542

03/16/22

13,542

04/16/22

13,541

05/16/22

13,542

06/16/22

13,542

07/16/22

 

Once exercisable, this Stock Option, unless earlier terminated, shall continue
to be exercisable at any time or times prior to the close of business on the
Expiration Date, subject to







--------------------------------------------------------------------------------

 



the provisions hereof.  “Subsidiary” means any corporation or other entity
(other than the Company) in which the Company has at least a 50% interest,
either directly or indirectly.

 

4.         Manner of Exercise.

a.          The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator
(such Stock to be valued at Fair Market Value, as defined below, on the exercise
date); (iii) by the Optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company to
pay the option purchase price, provided that in the event the Optionee chooses
to pay the option purchase price as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) in the discretion of the Administrator, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection. For purposes of this Agreement, “Fair Market
Value” shall mean the fair market value of the Stock determined in good faith by
the Administrator; provided, however, that for so long as the Stock is admitted
to quotation on the NASDAQ Global Select Market, such determination shall be
made by reference to the closing price of the Stock on the NASDAQ Global Select
Market on the relevant date.  If there is no closing price for the relevant
date, the determination shall be made by reference to the last date preceding
such date for which there is a closing price.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in any
other agreement or provision of laws, and (iii) the receipt by the Company of
any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Stock to be purchased pursuant to the
exercise of this Stock Option and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations.  In the event the
Optionee chooses to pay the purchase price by previously owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to. In the event that the Company establishes, for itself or using the
services of a third party, an automated system for the exercise of options, such
as a system using an internet website







--------------------------------------------------------------------------------

 



or interactive voice response, then the paperless exercise of the Stock Option
will be permitted through the use of such an automated system.

 

b.         The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof.  The determination of the
Administrator as to such compliance shall be final and binding on the Optionee. 
The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to
the terms hereof, the Company or the transfer agent shall have transferred the
shares to the Optionee, and the Optionee’s name shall have been entered as the
stockholder of record on the books of the Company.  Thereupon, the Optionee
shall have full voting, dividend and other ownership rights with respect to such
shares of Stock.

c.          The minimum number of shares with respect to which this Stock Option
may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.

d.         Notwithstanding any other provision hereof, no portion of this Stock
Option shall be exercisable after the Expiration Date hereof.

5.         Termination of Employment.  If the Optionee’s service as an employee
of the Company or a Subsidiary is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.

a.          Termination Due to Death.  If the Optionee’s employment terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

b.         Termination Due to Disability.  If the Optionee’s employment
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such disability, may thereafter be
exercised by the Optionee for a period of 12 months from the date of disability
or until the Expiration Date, if earlier.  Any portion of this Stock Option that
is not exercisable on the date of disability shall terminate immediately and be
of no further force or effect.

c.          Termination for Cause.  If the Optionee’s employment terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment or other agreement
between the Company and the Optionee, a determination by the Administrator that
the Optionee shall be dismissed as a result of (i) the Optionee’s dishonest
statements or acts with respect to the Company or any affiliate of the







--------------------------------------------------------------------------------

 



Company, or any of the Company’s current or prospective customers, suppliers,
vendors or other third parties with which such entity does business; (ii) the
Optionee’s commission of (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (iii) the Optionee’s failure to perform
his assigned duties and responsibilities to the reasonable satisfaction of the
Company which failure continues, in the reasonable judgment of the Company,
after written notice given to the Optionee by the Company; (iv) the Optionee’s
gross negligence, willful misconduct or insubordination with respect to the
Company or any affiliate of the Company; or (v) the Optionee’s material
violation of any provision of any agreement(s) between the Optionee and the
Company relating to noncompetition, nondisclosure and/or assignment of
inventions.

d.         Other Termination.  If the Optionee’s employment terminates for any
reason other than the Optionee’s death, the Optionee’s disability, or Cause, and
unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect. The following events shall not
be deemed a termination of employment: (i) a transfer to the employment of the
Company from a Subsidiary of the Company or from the Company to a Subsidiary of
the Company, or from one Subsidiary of the Company to another; or (ii) an
approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the Optionee’s right to employment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

6.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution or
pursuant to a domestic relations order.  During the Optionee’s lifetime, this
Stock Option shall be exercisable only by the Optionee or by the Optionee’s
legal representative or guardian in the event of the Optionee’s incapacity. Upon
the Optionee’s death, this Stock Option shall be exercisable only by the
Optionee’s legal representative or legatee. The Optionee may designate a
beneficiary or beneficiaries to exercise the Stock Option on or after the
Optionee’s death. Any such designation shall be on a form provided for the
purpose by the Administrator and shall not be effective until received by the
Administrator. This Stock Option shall not be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.

7.         Tax Withholding.  The Optionee shall, not later than the date as of
which the exercise of this Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee.  The Company’s obligation to
deliver







--------------------------------------------------------------------------------

 



evidence of book entry (or stock certificates) to the Optionee is subject to and
conditioned on tax withholding obligations being satisfied by the Optionee. The
Company shall have the authority to cause the minimum required tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Optionee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum withholding amount due.

8.         Adjustments for Changes in Stock and Sale Events.

a.          Definitions.

i.          “Sale Event” shall mean (i) the sale of all or substantially all of
the assets of the Company on a consolidated basis to an unrelated person or
entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power and outstanding stock
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding stock or other equity interests of the resulting or
successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iii) the sale of all of the Stock of the
Company to an unrelated person, entity or group thereof acting in concert, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.

ii.         “Sale Price” shall mean the value as determined by the Administrator
of the consideration payable, or otherwise to be received by stockholders, per
share of Stock pursuant to a Sale Event.

b.         Changes in Stock.  Subject to Section 8(c) hereof, if, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
number and kind of shares or other securities subject to this Stock Option, and
(ii) the Option Exercise Price per Share, without changing the aggregate
exercise price (i.e., the Option Exercise Price per Share multiplied by the
Number of Option Shares) as to which the Stock Option remains exercisable.  The
Administrator shall also make equitable or proportionate adjustments in the
Number of Option Shares and the Option Exercise Price per Share and the terms of
the Stock Option to take into consideration cash dividends paid other than in
the ordinary course or any other extraordinary corporate event.  The adjustment
by the Administrator shall be final, binding and conclusive.  No fractional
shares of Stock shall be issued under the Stock Option resulting from any such
adjustment, but the Administrator in its discretion may make a cash payment in
lieu of fractional shares.







--------------------------------------------------------------------------------

 



c.          Sale Events.  In the case of and subject to the consummation of a
Sale Event, the parties thereto may cause the assumption or continuation of this
Stock Option, or the substitution of the Stock Option with a new award of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per-share exercise price, as such
parties shall agree.  To the extent the parties to such Sale Event do not
provide for the assumption, continuation or substitution of the Stock Option,
upon the effective time of the Sale Event, the Stock Option shall terminate.  In
such case, if the Stock Option is not exercisable immediately prior to the
effective time of the Sale Event, the Stock Option shall become fully
exercisable as of the effective time of the Sale Event in the Administrator’s
discretion.  In the event of such termination, (i) the Company shall have the
option (in its sole discretion) to make or provide for a cash payment to the
Optionee in exchange for the cancellation of the Stock Option in an amount equal
to the difference between (A) the Sale Price multiplied by the Number of Option
Shares (to the extent then exercisable at prices not in excess of the Sale
Price) and (B) the aggregate exercise price of the Stock Option; or (ii) the
Optionee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the Administrator, to exercise
all outstanding shares of Stock under the Stock Option (to the extent then
exercisable).

If the Stock Option is assumed, continued or substituted in connection with a
Sale Event, the Stock Option shall become fully vested and nonforfeitable if the
Optionee is terminated without Cause by the Company (or its successor) in
connection with, or within 12 months following, the Sale Event.

9.         No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of this Agreement to continue the
Optionee’s employment and this Agreement shall not interfere in any way with the
right of the Company or any Subsidiary to terminate the employment of the
Optionee at any time.

10.       Administrator.  This Agreement shall be administered by either the
Board of Directors of the Company (the “Board”), the Compensation Committee of
the Board, or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two non-employee directors who
are independent (the “Administrator”). The Administrator shall have the power
and authority to: (i) determine and modify from time to time the terms and
conditions, including restrictions, of this Stock Option; (ii) accelerate at any
time the exercisability or vesting of all or any portion of the Stock Option;
(iii) amend this Agreement to provide that this Stock Option shall vest and be
exercisable based on service to the Company or a Subsidiary other than
employment (such as service as a consult, advisor or director); (iv) extend at
any time the period in which the Stock Option may be exercised, provided that
such period shall not be extended beyond the Expiration Date; (v) interpret the
terms and provisions of the Stock Option (including related written
instruments); (vi) make all determinations it deems advisable for the
administration of the Stock Option; (vii) decide all disputes arising in
connection with the Stock Option; and (viii) otherwise supervise the
administration of the Stock Option.  All decisions and interpretations of the
Administrator shall be binding on all persons, including the Company and the
Optionee.

11.       Stockholder Rights.  Until Stock is deemed delivered in accordance
with Section 16, no right to vote or receive dividends or any other rights of a
stockholder will exist with







--------------------------------------------------------------------------------

 



respect to shares of Stock to be issued in connection with this Stock Option,
notwithstanding the exercise of the Stock Option or any other action by the
Optionee with respect thereto.

12.       Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

13.       Amendment.  The Administrator may, at any time, amend or cancel this
Stock Option for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect the Optionee’s rights
under the Stock Option without the Optionee’s consent.  Except as provided in
Section 8, without prior stockholder approval, in no event may the Administrator
exercise its discretion to reduce the exercise price of the Stock Option or
effect repricing through cancellation and re-grant or cancellation of the Stock
Option in exchange for cash.  Nothing in this Section 13 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 8.

14.       Compliance with Section 409A of the Code.  To the extent this Stock
Option is determined to constitute “nonqualified deferred compensation” within
the meaning of Code Section 409A, the Stock Option shall be subject to such
additional rules and requirements as specified by the Administrator from time to
time in order to comply with Section 409A.  In this regard, if any amount under
the Stock Option is payable upon a “separation from service” (within the meaning
of Section 409A) to the Optionee and the Optionee is considered a “specified
employee” (within the meaning of Section 409A), then no such payment shall be
made prior to the date that is the earlier of (i) six months and one day after
the Optionee’s separation from service, or (ii) the Optionee’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to interest, penalties and/or additional tax imposed pursuant to Section 409A.

15.       Indemnification. Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Stock Option, and the members of the Board and the Administrator (and
any delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles of incorporation or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

16.       Delivery of Stock Certificates. Stock certificates to the Optionee
under the Stock Option shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the Optionee, at the
Optionee’s last known address on file with the Company.  Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the Optionee by electronic mail (with
proof of receipt) or by United States mail, addressed to the Optionee, at the
Optionee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).  Notwithstanding anything herein to the contrary, the Company







--------------------------------------------------------------------------------

 



shall not be required to issue or deliver any certificates evidencing shares of
Stock pursuant to the exercise of the Stock Option, unless and until the
Administrator has determined, with advice of counsel (to the extent the
Administrator deems such advice necessary or advisable), that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded.  All
Stock certificates delivered pursuant to the Stock Option shall be subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state or foreign jurisdiction,
securities or other laws, rules and quotation system on which the Stock is
listed, quoted or traded.  The Administrator may place legends on any Stock
certificate to reference restrictions applicable to the Stock.  In addition to
the terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements.  The Administrator
shall have the right to require any individual to comply with any timing or
other restrictions with respect to the exercise of the Stock Option, including a
window-period limitation, as may be imposed in the discretion of the
Administrator.  The Administrator may require each person acquiring Stock
pursuant to the Stock Option to represent and agree with the Company in writing
that such person is acquiring the shares without a view to distribution thereof.

17.       Trading Policy Restrictions. The exercise of this Stock Option shall
be subject to the Company’s insider trading policies and procedures, as in
effect from time to time.

18.       Clawback Policy. This Stock Option shall be subject to the Company’s
clawback policy, as in effect from time to time.

19.       Data Privacy Consent.  In order to administer this Agreement, the
Company, its Subsidiaries and affiliates and certain agents thereof (together,
the “Relevant Companies”) may process any and all personal or professional data,
including but not limited to Social Security or other identification number,
home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

20.       Status of Stock Option.  With respect to any portion of the Stock
Option that has not been exercised, the Optionee shall have no rights greater
than those of a general creditor of the Company unless the Administrator shall
otherwise expressly determine.  In its discretion, the Administrator may
authorize the creation of a trust or other arrangement to meet the Company’s
obligation to deliver Stock, provided that the existence of such trusts or other
arrangements is consistent with the foregoing sentence.







--------------------------------------------------------------------------------

 



21.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles.

22.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

VOYAGER THERAPEUTICS, INC.

 

 

 

By:

/s/ Vasili S Kariolis

 

 

 

Title:

Assistant Controller

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:

 

    

/s/ G. Andre Turenne

 

 

G. Andre Turenne

 

 

 

 

 

G. Andre Turenne

 

 

28 Lakeview Road

 

 

Winchester, MA 01890

 



--------------------------------------------------------------------------------